            Case 1:20-cr-00317-LTS Document 22 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20-CR-317-LTS

JONATHAN SMITH,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER
                 The initial pretrial conference in this matter is hereby scheduled to take place via

teleconference on Oct. 2, 2020, at 9 a.m. To access the call, the participants must dial 888-363-

4734, enter the access code 1527005#, and the security code 1361#. During the call, participants

are directed to observe the following rules:

              1. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

              3. All callers to the line must identify themselves if asked to do so.

              4. Identify yourself each time you speak.

              5. Mute when you are not speaking to eliminate background noise.

              6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




SMITH - IPTC SCHD ORD 10.2.20.DOCX                         VERSION SEPTEMBER 24, 2020                   1
          Case 1:20-cr-00317-LTS Document 22 Filed 09/24/20 Page 2 of 2




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               As requested, defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the conference begins (i.e., at 8:45 a.m.);

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time.


       SO ORDERED.


Dated: New York, New York
       September 24, 2020

                                                               __/s/ Laura Taylor Swain____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




SMITH - IPTC SCHD ORD 10.2.20.DOCX                 VERSION SEPTEMBER 24, 2020                        2
